 MAYBEE STONE COMPANY487in the record that he responsibly directs the work of employees, or has.any other indicia of supervisory authority, we find he is not a super-visor and accordingly include him.Joseph Alder and Gilbert Levine are both laboratory assistants to,the plant chemist.The Petitioner contends they are either super-visors, managerial employees, or professional or technical employees.The record will clearly not support a finding that Levine and Alderare either supervisors or managerial employees as there is no evidence-that they regularly 11 responsibly direct the work of employees, or thateither of them has an effective voice in management, or is in a positionto formulate and determine corporate policy.However, both of themperform tests on the Employer's products, which tests the Employer-characterizes as routine, as well as test and makeup formulas. Inaddition they are required to check on the Employer's productthrough every stage of the operation.The record does not indicatespecifically what these tests are or what training is required to do thework.Both are college graduates and Alder attended medical school..Alder who is an expert on color is paid $170 and Levine $120 perweek.We shall permit them to vote subject to challenge inasmuch as.the record is insufficient to establish that they are either professionalor technical employees.Accordingly we find that the following employees constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act :All production and maintenance employees of the Employer at itsBaltimore, Maryland, plant, including plant clerical employees, lab-oratory helpers, expediter Carper, and warehouseman Stouton, but,excluding all office clerical and technical employees, professional em-ployees, seniors, solecutter Anderson, guards, and supervisors as de-fined in the Act.[Text of Direction of Election omitted from publication.]u Mere was testimony that Levine"sometimes"directs employees in solecutting in<connection with samples for the sales department.Maybee Stone Company, PetitionerandInternational Union ofOperating Engineers,AFL-CIO,Local 324 and Truck DriversUnion Local No. 164, affiliated with International Brother-hood of Teamsters,Chauffeurs,Warehousemen and Helpers.of America.Case No. 7-ISM-316.October 28, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National Labor-RelationsAct, a hearing was held before Jon P. Desenberg, hearing,129 NLRB No. 56. 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Jenkins, and Fanning].Upon the entire record in this case, the Board finds :1.International Union of Operating Engineers, AFL-CIO, Local324, herein called Operating Engineers, and Truck Drivers UnionLocal No. 164, affiliated with International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, herein calledTeamsters, assert that the Employer is not engaged in commercewithin the meaning of the Act.The Employer operates plants inMaybee and Tecumseh, Michigan, the latter being involved herein.During the fiscal year of June 1959 to June 1960, the Employer madecombined sales at its plants valued in excess of $50,000 to customerswithin the State of Michigan who in turn made sales valued in excessof $50,000 to points directly outside the State. In view of the fore-going, we find that the Employer is engaged in commerce and thatitwill effectuate the policies of the Act to assert jurisdiction over it.'2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.The question concerning representation :The Employer operates a stone quarry at Maybee, Michigan, and asand and gravel pit at Tecumseh, Michigan. In this proceeding, theEmployer seeks to resolve the representative claims of the Teamstersand Operating Engineers covering the employees at Tecumseh. TheTeamsters and Operating Engineers assert as a bar separate contractswhich they executed with a predecessor of the Employer coveringthese employees.On January 2, 1959, the Operating Engineers entered into a contractwith the Employer covering all production and maintenance employeesat the Maybee quarry.While the Employer apparently was engagedin no other business operations of this nature at the time, the contractrecited that it was to be "effective as to all plants and quarries of theEmployer located in the State of Michigan."On March 1, 1960, theEmployer acquired the sand and gravel pit at Tecumseh where theproduction and maintenance classifications of boatmen, inside plantdrivers, operator and driver, and crane operators here involved wereemployed 2 This pit had been owned by the Kuhlman Company which'SeeSsemons Mailing Service,122 NLRB 81;S. FrederickSansoneCo,127 NLRB 1301.2While the Employer believed at the time that the Maybee contract with the OperatingEngineersextended to the Tecumseh employees, the Operating Engineers apparently doesnot contend that the contract did so extend or that it is a bar. Assuming that theparties did extend this agreement to Tecumseh, such agreement would nevertheless notconstitutea barto an electionamong the employeesat a newlyacquired operationSeeMiratile Manufacturing Company, Inc.,124 NLRB 48. MAYBEE STONE COMPANY489,in turn had purchased the pit in the fall of 1959 from TecumsehMaterials, Inc.On April 1, 1959, the Teamsters and the Operating Engineersentered into separate contracts with Tecumseh Materials, Inc., to rununtil March 31, 1962, which contracts are now asserted as a bar. TheTeamsters' agreement covered the boatmen, inside plant drivers, andthe operator and driver at the pit operation.The Operating Engi-neers' contract encompassed the crane operators.The Teamsters con-tend that their contract with Tecumseh Materials, Inc., is bindingupon the Employer because it contains a successorship clause whichmakes the agreement binding "upon the parties hereto, their successors,administrators, executors and assigns," and because the Employer hadagreed to assume the agreement.We find no merit in this contention.The Board has frequently stated that a contract does not bar anelection where a purchaser in good faith takes over a business opera-tion without binding himself to assume the bargaining agreement ofthe prior owner of the establishment.3The record discloses that theEmployer did not agree to assume this contract when it acquired theTecumseh pit in March 1960.Moreover, on May 19, 1960, the Team-sters requested the Employer tonegotiatea contract covering theemployees at Tecumseh which it sought to represent. It was onlyafter the Teamsters struck the Employer in July 1960 for a 3-weekperiod to force the contract's assumption that the Employer promisedto abide by its terms, but only until the Employer could obtain aresolution of the representation claims presented by the Unions.Onthese facts, we are unable to find that the Employer assumed or agreedto assume the Tecumseh contract within the contemplation of theBoard's decisions.Accordingly, we find that the Teamsters' contractwith Tecumseh Materials, Inc., is not a bar.The Operating Engineers also contends that the Employer agreedto assume the contract between the Operating Engineers and TecumsehMaterials, Inc., covering the crane operators.As the recorded evidencefails to establish that the Employer ever agreed to assume this contract,we find no merit in this contention and find that this contract is nota bar.4.The appropriate unit :The Employer asserts that the appropriate unit should consist of allproduction and maintenance employees at the Tecumseh pit, includingboatmen, inside plant drivers, operator and driver, and crane oper-ators.The Unions oppose an overall unit on the ground that, pursuantto a jurisdictional agreement, the Teamsters represents boatmen, inside,plant drivers, and operator and driver and the Operating Engineers,represents crane operators at sand and gravel pits such as here in-volved.Accordingly, the Unions request separate units of these em-8SeeGeneral Eatra8ion Company, Inc.,121 NLRB 1165, 1168. 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees.However, the Teamsters indicated a willingness to proceed toan election in an overall unit if the Board should find such a unitappropriate.The Board has held that a union's jurisdictional or otherlimitation concerning classifications of employees in no way restrictsthe Board in its determination of the appropriateness of a bargainingunit.'As the record discloses that all employees at Tecumseh areunder the same supervision, are subject to the same working condi--tions, and interchange, we find that an overall unit at the Tecumseh-pit is appropriate.Accordingly, we find that the following employees of the Employer-constitute an appropriate unit for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All production and maintenance employees at the Employer's sandand gravel pit at Tecumseh, Michigan, including boatmen, inside plantdrivers, operator and driver, and crane operators; excluding office and,clerical employees, guards, and all supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]A SeeCentral Coat, Apron&Linen Service, Inc,et al,126 NLRB 958.Gross Telecasting,Inc.andNational Association of Broadcast-ing Employees&Technicians,AFL-CIO.Case No. 7-CA-p358.October 31, 1960DECISION AND ORDEROn May 9, 1960, Trial Examiner Henry S. Sahm issued his Inter-Tmediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action,as setforth in the copy of the Inter-mediate Report attached hereto.He found further that the Respond-ent had not engaged in a certain unfair labor practice alleged in the,complaint and recommended dismissal of such allegation.There-after, the Respondent and General Counsel filed exceptions to theIntermediate Report and briefs in support thereof.The Board had reviewed the rulings made by the Trial Examiner at.the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and briefs, and the entire record in the,case,and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, except as modified herein.The General Counsel excepts,inter alia,to the Trial Examiner'sFinding that the Respondent had not discriminatorily discharged129 NLRB No. 59.